UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-6290


MARC S. CASON,

                    Plaintiff – Appellant,

             v.

MARYLAND DIVISION OF CORRECTIONS,

                    Defendant – Appellee,

and

CORIZON HEALTH, INC.; BON SECOURS HOSPITAL; DR. BOLAJI
ONABAJO; ASRESAHEGN GETACHEW; DR. LAURENCE H. SCIPIO; DR.
AYOKU OKETUNJI; DR. YONAS SISAY; DR. HIRUY BISHAW,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:20-cv-00692-PX)


Argued: March 11, 2022                                         Decided: April 11, 2022


Before THACKER, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


ARGUED: Samuel David Kinder Weiss, RIGHTS BEHIND BARS, Washington, D.C.,
for Appellant. Lisa O’Mara Arnquist, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee. ON BRIEF: Brian E. Frosh, Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.




                                      2
PER CURIAM:

       Marc Cason is a wheelchair-bound paraplegic in the custody of the Maryland

Department of Corrections (MDOC). Cason filed a pro se complaint in federal court

alleging that facilities within the Dorsey Run Correctional Facility were not wheelchair

accessible. Construing these allegations as asserting a cause of action under the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., the district court dismissed for

failure to state a claim. We affirm.

                                            I.

       Cason was incarcerated at Dorsey Run from March 5, 2018, to August 23, 2019.

On March 31, 2019, Cason filed an MDOC Administrative Remedy Procedure request. In

it, Cason identified specific facilities within Dorsey Run that were not wheelchair

accessible, including the penitentiary’s:

       • showers, which lacked hoses, appropriate grab rails, or adjustable seats;

       • toilets, which were not the appropriate height;

       • bunks, which lacked appropriate spacing;

       • exterior doorways, which had thresholds that were difficult to cross;

       • exercise facility, which was on a slope and had loose rocks for a base;
         and

       • day, dining, and visiting room tables, which were the wrong height.

Cason claimed that these deficiencies deprived him of access to programs, services, and

activities and requested that (i) accommodations be made within 15 business days; (ii) in

the event accommodations could not be provided, a statement of reasons as to why not;


                                            3
and (iii) monetary damages.

       On May 21, 2019, the warden responded with MDOC’s determination that Cason’s

administrative request was “meritorious in part.” J.A. 14. After an investigation, MDOC

had determined that the showers, toilets, bunks, exercise facility, and tables needed

improvements to allow better wheelchair access but that the exterior doorways were

compliant. The warden stated that Dorsey Run was working with another MDOC division

“to expedite the modifications and improvements” of the deficient facilities. J.A. 14. On

August 23, 2019, MDOC transferred Cason out of Dorsey Run to a different prison.

       Cason filed his federal complaint on March 16, 2020, and attached both his

administrative request and the warden’s response. Considering the attachments with the

complaint, Cason’s filing could be construed to request equitable relief in the form of

accommodations, return of all good conduct credits, and monetary damages.

       The district court granted MDOC’s motion to dismiss. 1 As relevant here, the district

court reasoned that Cason failed to plausibly plead two elements of his ADA claim: that he

was “excluded from participation in or denied the benefits of some public entity’s services,

programs, or activities for which he was otherwise qualified” and that such exclusion or

denial “was based on his disability.” Cason v. Corizon Health Inc., No. PX-20-692, 2021

WL 242498, at *5 (D. Md. Jan. 25, 2021) (citing Nat’l Fed’n of the Blind v. Lamone, 813

F.3d 494, 502–503 (4th Cir. 2016)). Cason appealed.



       1
        Cason does not challenge the district court’s judgment disposing of his claims of
inadequate medical attention.

                                             4
                                            II.

       We review de novo the district court’s dismissal, Ibarra v. United States, 120 F.3d

472, 474 (4th Cir. 1997), and may affirm on any basis fairly supported by the record,

Lawson v. Union Cnty. Clerk of Ct., 828 F.3d 239, 247 (4th Cir. 2016). 2 We construe

Cason’s pro se complaint liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and

consider attached documents along with the complaint, Goines v. Valley Cmty. Servs. Bd.,

822 F.3d 159, 166 (4th Cir. 2016) (citing Fed. R. Civ. P. 10(c)).

       Cason requests equitable relief, return of his good conduct credits, and monetary

damages. Because his pleadings reveal no legal basis for those remedies, we affirm the

dismissal of his complaint.

                                            A.

       Cason’s request for equitable relief is moot. “[A]s a general rule, a prisoner’s

transfer or release from a particular prison moots his claims for injunctive and declaratory

relief with respect to his incarceration there.” Rendelman v. Rouse, 569 F.3d 182, 186 (4th

Cir. 2009). That rule applies here because Cason, having been transferred before he filed

his federal complaint, no longer endures the conditions at Dorsey Run and does not stand




       2
         In its brief, MDOC argued that Cason’s claim was barred by the Eleventh
Amendment. At oral argument, however, MDOC clarified that it “did not think its
sovereign dignity required a ruling on Eleventh Amendment immunity if dismissal could
be affirmed on [Rule 12(b)(6)] grounds.” Constantine v. Rectors & Visitors of George
Mason Univ., 411 F.3d 474, 483 (4th Cir. 2005); see Oral Argument at 20:32–21:01.
Consequently, because we affirm the dismissal for failure to state a claim, we need not
reach MDOC’s Eleventh Amendment immunity argument.

                                             5
to benefit from an injunction requiring accommodations at that facility. See Incumaa v.

Ozmint, 507 F.3d 281, 286–287 (4th Cir. 2007).

                                            B.

       Regarding the return of good conduct credits, we can identify no allegations that

those credits were improperly revoked or incorrectly calculated, much less that such action

is related in any way to MDOC’s alleged failure to accommodate Cason’s disability. In

any event, a writ of habeas corpus is the sole federal remedy for the deprivation of good

conduct credits that would shorten a state prisoner’s sentence. Preiser v. Rodriguez, 411

U.S. 475, 487–488, 500 (1973).

                                            C.

       As for monetary damages, the complaint fails to allege intentional discrimination,

which the parties agree a plaintiff must establish to receive damages under the ADA. See

Pandazides v. Va. Bd. of Educ., 13 F.3d 823, 830–832 & n.9 (4th Cir. 1994) (holding

“intentional discrimination” is required to obtain damages under the Rehabilitation Act);

Baird ex rel. Baird v. Rose, 192 F.3d 462, 468 (4th Cir. 1999) (“The ADA and

Rehabilitation Act generally are construed to impose the same requirements due to the

similarity of the language of the two acts.”). 3 What constitutes intentional discrimination

under the ADA is an open question in this Circuit, but the parties agree that Cason must

show at least “deliberate indifference,” which requires “(1) knowledge that a harm to a


       3
        The parties also agree that, if Cason cannot obtain non-monetary relief, as we have
held he cannot, then his complaint must support a plausible inference of intentional
discrimination to avoid dismissal. See Oral Argument at 7:08–7:29.

                                             6
federally protected right is substantially likely, and (2) a failure to act upon that likelihood.”

S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013) (internal

quotation marks omitted).

       Cason’s complaint fails to meet this standard. According to the complaint and

attachments, after MDOC received Cason’s administrative request, it investigated,

admitted the deficiencies, and stated it would “expedite” the necessary improvements. J.A.

14. Nothing in the pleadings takes issue with MDOC’s response or suggests that MDOC

failed to implement those improvements in a timely manner. Nor do Cason’s allegations

support any inference that MDOC had knowledge its facilities were inaccessible before

receiving Cason’s administrative request. Therefore, the complaint does not plausibly

allege that MDOC failed to act once it knew of a likelihood of harm.

                                               III.

       In sum, Cason’s request for equitable relief is moot, and his claims for the return of

good conduct credits and monetary damages fail to state a claim upon which relief can be

granted. See Fed. R. Civ. P. 12(b)(1), (6). Accordingly, we affirm the district court’s

dismissal of his complaint. But because Cason’s request for equitable relief was moot at

the time the district court ruled, we modify the dismissal of that claim to be without

prejudice. See Ali v. Hogan, 26 F.4th 587, 600 (4th Cir. 2022).

                                                                  AFFIRMED AS MODIFIED




                                                7